DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Upon further consideration, previously indicated allowable subject matter is, in fact, disclosed by the previously relied upon reference (please see rejection below).  Therefore a new Non-Final Office Action is issued herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (hereinafter Amin – US Doc. No. 20170228072).
Regarding claim 1, Amin discloses a display device, comprising: a touch panel (Figure 9, element 120); a display panel under the touch panel and displaying an image (as noted in paragraphs 0124-0127); a piezoelectric element (50) under the touch panel (120) and including an upper electrode (40T), a lower electrode (40B); and a rectifying 
Regarding claim 2, Amin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the piezoelectric element is disposed between the touch panel and the display panel (as shown in Figures 3-12 and 13B).
Regarding claim 3, Amin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that comprising a polarizing plate on the touch panel or between the piezoelectric element and the display panel (see paragraph 0123 – note that the piezoelectric layer is also a polarizing layer).
Regarding claim 4, Amin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the piezoelectric layer includes a piezoelectric polymer (see paragraph 0064).
Regarding claim 5, Amin discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the piezoelectric polymer includes polyvinylidene fluoride (PVDF), polyvinylidene fluoride-co-trifluoroethylene (P(VDF-TrFE)), poly(vinylidene fluoride-co-triluoroethylene-chlorofluoroethylene) (P(VDF-TrFE-CFE)), poly(vinylidene fluoride-co-triluoroethylene-chlorotrifluoroethylene) (P(VDF-TrFE-CTFE)), PVDF doped with carbon nanotubes, or a phosphazene-based polymer (see paragraph 0064 – note the PVDF).
Regarding claim 12, Amin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the piezoelectric element further includes a 
Regarding claim 13, Amin discloses all of the limitations of claim 12 as discussed in the claim 12 rejection above and further that the second buffer layer has a larger area than each of the lower electrode and the upper electrode (as shown in Figure 9 – note that the surface area of the entire layers 30T are larger than the surface areas of each of grid pattern layers 40T and 40B).
Regarding claim 15, Amin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a number of the rectifying circuit corresponds to the number of the patterns of each of the lower electrode and the upper electrode (note that each of the upper and lower electrodes appear to have one pattern – a grid pattern and that Figure 3 shows one rectifying circuit 83, therefore the number of rectifying circuits is the same as the number of patterns of each of the upper and lower electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (hereinafter Amin – US Doc. No. 20170228072).

It would have been obvious to combine the layering as shown in the embodiment of Figure 9 with the embodiment as shown in Figure 6, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (hereinafter Amin – US Doc. No. 20170228072) in view of Wen et al. (hereinafter Wen – US Doc. No. 20190094968).
Regarding claim 9, Amin discloses a display device, comprising: a touch panel (Figure 9, element 120); a display panel under the touch panel and displaying an image (as noted in paragraphs 0124-0127); a piezoelectric element (50) under the touch panel (120) and including an upper electrode (40T), a lower electrode (40B); and a rectifying circuit connected to the piezoelectric element (Figure 3, element 83).  Amin does not disclose that the display panel is disposed between the touch panel and the piezoelectric element.

It would have been obvious to combine touch sensitive display including the piezoelectric element with the touch sensitive display including the piezoelectric element wherein the display is between the piezoelectric layer and the touch layer, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 11, Amin and Wen disclose all of the limitations of claim 9 as discussed in the claim 9 rejection above.  Amin further discloses that the piezoelectric layer includes a piezoelectric polymer, a piezoelectric ceramic or an organic-inorganic complex including a piezoelectric ceramic and a polymer (see paragraph 0064 – note the PVDF which is a polymer).

Allowable Subject Matter
Claims 6-8 are allowed over the prior art of record.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694